 

Case 3:15-cr-00498-K Document 201 Filed 07/13/20 Page1ofi PagelD 1248

 

U.S. DISTRICT COURT
IN THE UNITED STATES DISTRICT COUR PORTEERN Dis ED OF TEXAS

FOR THE NORTHERN DISTRICT OF TEXJAS _FILE
DALLAS DIVISION | JUL 13 2020
CLERK, U.S. DISTRICT COURT

  
 

UNITED STATES OF AMERICA

 

By.
Deputy |

NO. 3:15-CR-498-K

Vv.

Lr Lr Lr Lr Or nr

AMBER FAITH PAVATT

Defendant
REPORT & RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

AND DEFENDANT’S WAIVER OF RIGHT TO OBJECT

Defendant AMBER FAITH PAVATT is charged in a petition with a violation of the terms
of his supervised release. On this date, the United States magistrate judge conducted a
revocation hearing. Defendant appeared in person and represented by counsel.

Based on Defendant’s plea of true to the allegations in the petition and the evidence and
arguments offered at the hearing, the magistrate judge recommends the United States District

    
 
 
 
 

Judge: ner
find Defendant violated the terms of b#® supervised release;
~ evoke Defendant’s supervised release;
impose a sentence of an - term of imprisonment of 10 _ b months with
a further term of months of supervised release to follow; and ,
/ sentinee 1c Vrint pypsid in

Kaufman opti Mase A hear
SO RECOMMENDED. "Y eZ
July 13, 2020 Lf.

Date "RENEE TOLIVER /
UNITED STATES MAGISTRATE JUDGE

 

In open court, the magistrate judge informed Defendant that any recommendation of
revocation of supervised release, and the imposition of any sentence, is subject to the approval of
the United States District Judge, and that Defendant may object to the magistrate judge’s
recommendation before any additional sentence is imposed.

I, Defendant CHRISTOPHER LADALE SANDERS, hereby
waive my right to object to the report and recommendation of the magistrate judge.
4 do NOT waive my right to object to the report and recommendation of the magistrate
judge.

713/22 (nh Layett

Defense Counsel
3
Consented to by United States J Se

Assistant U.S. Att

 

 
